Felton, J.
It is not a prerequisite to the filing of an appeal by a condemnor from the award of assessors in a condemnation proceeding that the condemnor pay or tender to the condemnees the amount of the award. Code (Ann.) § 36-601. Code (Ann.) § 36-602 does not apply to an appeal or the right thereto, but merely provides that the appeal shall not hinder or delay the condemnor’s work or progress if the condemnor shall pay or tender to the condemnee the amount of the award, etc. There is nothing ruled in Atlanta Terra Cotta Co. v. Georgia Ry. &c. Co., 132 Ga. 537 (64 S. E. 563), Georgia Granite R. Co. v. Venable, 129 Ga. 341 (58 S. E. 864), or Chambers v. Cincinnati & Georgia R., 69 Ga. 320, which we understand to be contrary to what is now decided. The exception to the overruling of the motion for a new trial has been *44abandoned. The court did not err in denying the motion to dismiss the appeal of the condemnor.
Decided October 23, 1953.
Cohen Anderson, for plaintiffs in error.
Lanier & Lanier, Francis W. Allen, George M. Johnston, con-

Judgment affirmed.


Sutton, C. J., and Quillian, J., concur.